Citation Nr: 1012509	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Montgomery G.I. Bill 
(MGIB) benefits) for On-the-Job training from May 15, 2005, 
to May 31, 2007.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to 
January 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

FINDINGS OF FACT

1.  The Veteran was enrolled in an On-the-Job training 
program as a technician with the Atlanta Air Route Traffic 
Control Center (ARTCC) from May 15, 2005, to May 31, 2007.

2.  The Veteran's Enrollment Certification, VA Form 22-1999, 
for training was not received by VA until October 10, 2008.


CONCLUSION OF LAW

The criteria for the payment of educational assistance 
benefits under Chapter 30 for On-the-Job training as a 
technician at the Atlanta Air Route Traffic Control Center 
(ARTCC) from May 15, 2005, to May 31, 2007, are not met.  38 
U.S.C.A. §§ 3001, 3002, 3011, 3034, 3452 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 21.1029(b), 21.7131(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
If the VCAA is applicable, the Board must ensure that the 
required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which the VCAA does not apply.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims 
that, as in this case, turned on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Thus, 
because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is 
inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no 
entitlement under the law to the benefit sought.).  As such, 
no further action is required pursuant to the VCAA.

Laws and Regulations

Chapter 30 provides VA educational assistance programs to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001.  An eligible veteran is entitled to a 
monthly benefit for periods of time during which he is 
enrolled in, and satisfactorily pursuing, an approved 
program of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 
21.7070.

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which a State Approving Agency (SAA) 
has approved as provided in section 21.7220 and which forms 
a part of a program of education as defined in section 
21.7020(b)(23).  Restrictions on this general rule are 
stated in section 21.7222(b).  38 U.S.C.A. §§ 3002(3), 3452; 
38 C.F.R. § 21.7120.  A program of education, in pertinent 
part, is any unit course or subject or combination of 
courses or subjects, which is pursued at an educational 
institution.  38 C.F.R. § 21.7020(b)(23).  However, VA will 
not pay educational assistance for an enrollment in any 
course that has not been approved by an SAA or by VA when 
that agency acts as an SAA.  38 U.S.C.A. §§ 3034, 3672; 38 
C.F.R. §§ 21.7122(a), 21.7220.  In other words, the law 
requires specific State or VA course approval for Chapter 30 
benefits.

When an eligible veteran or service member enters or 
reenters into training (including a reentrance following a 
change of program or educational institution), the 
commencing date of his or her award of educational 
assistance will be determined as follows:  If the award is 
the first award of educational assistance for the program of 
education the veteran or service member is pursuing, the 
commencing date of the award of educational assistance is 
the latest of:  (A) The date the educational institution 
certifies under paragraph (b) or (c) of this section;  (B) 
One year before the date of claim as determined by Sec. 
21.1029(b); (C) The effective date of the approval of the 
course; or (D) One year before the date VA receives the 
approval notice for the course.  38 C.F.R. § 21.7131(a) 
(2009).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.  (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Section 21.1032, the date of claim, subject to 
the provisions of paragraph (b)(3) of this section, is the 
date VA received the informal claim.  (2) If a formal claim 
is filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received 
the formal claim.  (3) If a formal claim itself is abandoned 
and a new formal or informal claim is filed, the date of 
claim is as provided in paragraph (b)(1) or (b)(2) of this 
section, as appropriate.  38 C.F.R. § 21.1029(b) (2009).

Factual Background and Analysis

In December 2005, an application for educational assistance 
benefits (VA Form 22-1990) was received from the Veteran for 
On-the-Job Training at the Federal Aviation Administration 
(FAA).  Additional documents associated with the record 
included a November 2005 letter from an Atlanta ARTCC 
supervisor that showed the Veteran reported to work for the 
FAA at the ARTCC on May 15, 2005 as well as a September 2005 
training plan. 

In a December 2005 letter, the RO certified that the Veteran 
had been found to be conditionally eligible for the 
Montgomery GI Bill-Active Duty Educational Assistance 
Program under Chapter 30 benefits.  The letter indicated 
that once the Veteran chose his program and school, he was 
to use the enclosed VA Form 22-1995 (Request for Change of 
Program or Place of Training) to inform VA of his choice.  
After acceptance into his program, the Veteran was also 
instructed to take the RO's December 2005 letter to his 
school or training establishment's veterans certifying 
official and to ask them to send the RO an enrollment 
certification (VA Form 22-1999).  Two enclosures were 
included with the December 2005 letter, including the VA 
Form 22-1995 and a document entitled If You Need Help.  

The Veteran did not file any additional documentation for 
educational assistance for his On-the-Job training program 
until October 10, 2008.  On that date, the Veteran filed an 
Enrollment Certification (VA Form 22-1999), detailing his 
enrollment in On-the-Job training at the Atlanta ARTCC from 
May 15, 2005, to May 31, 2007.  The form was signed by the 
certifying official on October 8, 2008.  He also submitted 
an October 2008 memorandum from his certifying official to 
confirm his enrollment in training as a Technician at the 
Atlanta ARTCC, starting on May 15, 2005, as well as a VA 
Form 22-8864 (Other On-the-Job Training and Apprenticeship 
Training Agreement and Standards).

Thereafter, in an October 2008 letter, the RO advised the 
Veteran that VA could not pay for training he took more than 
one year before they received his claim for his current 
program.  It was noted that the RO received his claim on 
October 10, 2008, which was over one year after his 
enrollment began on May 15, 2005.

The Veteran has requested that an exception be made to the 
regulations regarding commencing dates for Chapter 30 
benefits in his case.  He indicated that when he first 
applied, it took six months just to find out if his current 
job was approved and another six months to create and 
implement a training plan with his supervisor.  After the 
training plan was approved, he reported that he contacted a 
VA employee multiple times at the RO to find out the next 
step and never received a response.  After the death of his 
immediate supervisor (also the Designated Certifying 
Official for the GI Bill) in June 2007, he asserted that his 
paperwork was lost in the shuffle, that another certifying 
official was not appointed, and that his attempts to contact 
the RO for assistance were unsuccessful.  Thereafter, he 
became aware of the newly appointed Designated Certifying 
Official and was finally able to submit his paperwork with 
her signature.  The Veteran maintains that he signed up for 
benefits within the authorized timeframe and contends that 
he had no control over his supervisor's untimely death, the 
appointment of a new certifying official, or the 
authorization to sign and submit his paperwork.

Here, the December 2005 application for VA education 
benefits constitutes an informal claim.  The subsequent 
enrollment certificate and training agreement documents 
received on October 10, 2008, considered together, 
constitute a formal claim.  In this case, the pertinent 
regulation provides that the date of claim is the date VA 
received the formal claim.  

The Veteran was enrolled in an On-the-Job training program 
from May 15, 2005, to May 31, 2007, and his formal claim for 
benefits was not received by VA until October 10, 2008.  
Given the facts in this case, there is no legal authority 
for the Board to award entitlement to retroactive education 
benefits.  The award of Chapter 30 benefits based on the 
Veteran's application is only available for up to 12 months 
(one year) prior to the date it was received by the RO, in 
this case, no earlier than October 10, 2007.  38 C.F.R. § 
21.7131(a).

The Veteran does not dispute the fact that his documentation 
was filed late.  As noted above, he contends in his 
statements that there were extenuating circumstances and he 
should not be penalized for not making a timely application 
for benefits.  Unfortunately, while the Board is sympathetic 
to the Veteran's argument, there is no statutory or 
regulatory provision for any exceptions to the filing 
requirements that apply to this case.  The Board further 
notes that the Veteran had not previously filed any document 
with VA which could be considered to be an informal claim 
within one year prior to the date of receipt of the formal 
claim.  

The Board is bound by the applicable law and regulations 
when determining claims for VA benefits.  Here, the 
regulatory criteria governing commencement dates of awards 
of Chapter 30 educational assistance benefits are clear and 
specific, and the Board is bound by them.  Pursuant to these 
criteria, there is no basis upon which to grant the Veteran 
Chapter 30 educational assistance benefits for On-the-Job 
training performed prior to one year prior to VA's receipt 
of the formal claim.  Thus, the Board finds that the claim 
for entitlement to payment of educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
On-the-Job training for the period from May 15, 2005, 
through May 31, 2007, is not warranted.  Taylor v. West, 11 
Vet. App. 436 (1998) (an appellant was not entitled to 
educational benefits under Chapter 30 where the commencement 
date was after the enrollment period).  As the law in this 
case is dispositive, the Veteran's claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Montgomery G.I. Bill 
(MGIB) benefits) for On-the-Job training for the period from 
May 15, 2005, through May 31, 2007, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


